Exhibit 10.28

FIFTH AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

THIS FIFTH AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is dated as
of December 1, 2015, by and among 101 Development Group, LLC, a Delaware limited
liability company (the “Buyer”) and Revera Assisted Living Inc., a corporation
formed under the laws of the state of Oregon (“Parent”), CPL (Bey Lea Village)
LLC, a Delaware limited liability company (“Bey Lea”), CPL (Fox Chase) LLC, a
Delaware limited liability company (“Fox Chase”), CPL (Hamilton) LLC, a Delaware
limited liability company (“Hamilton”), CPL (Iliff) LLC, a Delaware limited
liability company (“Iliff”), CPL (Laurelton Village) LLC, a Delaware limited
liability company (“Laurelton”), Revera (Delaware) LLC doing business as Linden
Grove Health Care Center (“Linden Grove”), Montesano Health & Rehab Center
(“Montesano”) and Orchard Park Rehabilitation and Nursing Center (“Orchard
Park”), CPL (Linwood) LLC, a Delaware limited liability company (“Linwood”), CPL
(Meadowview) LLC, a Delaware limited liability company (“Meadowview”), CPL
(Oakridge) LLC, a Delaware limited liability company (“Oakridge”), CPL (South
County) LLC, a Delaware limited liability company (“South County”), CPL
(Whiting) LLC, a Delaware limited liability company (“Whiting”), CPL (Willow
Creek) LLC a Delaware limited liability company (“Willow Creek” and collectively
with Bey Lea, Fox Chase, Hamilton, Iliff, Laurelton, Linden Grove, Linwood,
Meadowview, Montesano, Oakridge, Orchard Park, South County and Whiting, the
“Owner Operator Sellers”), CPL (Glen Ridge) LLC, a Delaware limited liability
company (“Glen Ridge”), Rochester Manor LLC, a Delaware limited liability
company (“Rochester”), Subacute Center of Bristol LLC doing business as Village
Green of Bristol (“Village Green Bristol”), Brook Hollow Health Care Center LLC
doing business as Village Green of Wallingford (“Village Green Wallingford”),
CPL (Cabot) LLC, a Delaware limited liability company (“Cabot”), Burlington
Health and Rehabilitation Center LLC, a Delaware limited liability company
(“Burlington”), Berlin Health and Rehabilitation Center LLC, a Delaware limited
liability company (“Berlin”), Bennington Health and Rehabilitation Center LLC, a
Delaware limited liability company (“Bennington”), Springfield Health and
Rehabilitation Center LLC, a Delaware limited liability company (“Springfield”),
St. Johnsbury Health and Rehabilitation Center LLC, a Delaware limited liability
company (“St. Johnsbury” and collectively with Glen Ridge, Cabot, Rochester,
Village Green Bristol, Village Green Wallingford, Burlington, Berlin, Bennington
and Springfield, the “Operator Sellers”), Vermont Subacute LLC, a Delaware
limited liability company (“Vermont RE”), Connecticut Subacute LLC, a Delaware
limited liability company (“Connecticut RE”), New Hampshire Subacute LLC, a
Delaware limited liability company (“New Hampshire RE”), CPL (Westfield) LLC, a
Delaware limited liability company (“Westfield RE”), Berlin Real Estate LLC, a
Delaware limited liability company (“Berlin RE”), Bennington Real Estate LLC, a
Delaware limited liability company (“Bennington RE”), Springfield Real Estate
LLC, a Delaware limited liability company (“Springfield RE”), St. Johnsbury Real
Estate LLC, a Delaware limited liability company (“St. Johnsbury RE” and
collectively with Vermont RE, Connecticut RE, New Hampshire RE, Westfield RE,
Berlin RE, Bennington RE and Springfield RE, the “RE Owner Sellers”), and CPL
Premier Therapy LLC, a Delaware limited liability company (“Premier Therapy”),
and Genesis Healthcare, Inc. a Delaware corporation (“Guarantor”). The Owner
Operator Sellers, the Operator Sellers, the RE Owner Sellers and Premier are
collectively referred to herein as “Sellers” and collectively with Parent as the
“Seller Parties”.

 

RECITALS

 

WHEREAS, Buyer, Seller Parties and Guarantor are party to that certain Asset
Purchase Agreement dated as of June 11, 2015 (as amended, the “Agreement”); and

 

WHEREAS, all capitalized terms not defined herein shall have the meaning
ascribed to them in the Agreement; and

 

WHEREAS, Buyer, Seller Parties and Guarantor desire to amend the Agreement to in
order to provide for a separate Closing with respect to the Vermont Facilities
and to include certain managed care plan billing provisions in accordance with
the terms and conditions set forth herein.





--------------------------------------------------------------------------------

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, the parties agree as follows:

 

1. Pursuant to Section 6.25 of the Agreement, the parties agree that obtaining
necessary Regulatory Approvals from Vermont State Licensure Authorities will
cause the Closing to be delayed at least forty five (45) days from the date that
the Closing would occur (based on receipt of Regulatory Approvals from the other
State Licensure Authorities), and as such, have agreed to effect a Closing (such
Closing, the “First Closing”) with respect to all of the Facilities except those
that require Regulatory Approval from Vermont State Licensure Authorities (the
“Non-Vermont Facilities”), and to effect a Closing (such Closing, the “Vermont
Closing”) with respect to the Facilities that are subject to Vermont State
Licensure Authorities (the “Vermont Facilities”) on the terms and conditions of
this Section 1.  The First Closing and the Vermont Closing are each deemed to be
a Closing under the Agreement. 

 

a. First Closing.  The parties agree that the consummation of the Transaction
with respect to the Non-Vermont Facilities at the First Closing shall take place
in accordance with Section 3.1 of the Agreement; provided, however, that:

 

i. Except as set forth in this Amendment, the Assets and Assumed Liabilities
transferred to Buyer at the First Closing shall only include those Assets and
Assumed Liabilities related to the Non-Vermont Facilities, and, until the
consummation of the Vermont Closing, the Seller Parties shall (except as set
forth in Section 1.b below or in the Management Agreements (as defined below)),
retain all Assets and Assumed Liabilities related to the Vermont Facilities;

 

ii. The deliverables required pursuant to Sections 3.3.1, 3.3.2, 3.3.3, 3.3.4,
3.3.5, and 3.3.6 at the First Closing shall only be related to the Non-Vermont
Facilities;

 

iii. The Purchase Price payable by the Buyer at the First Closing shall be
reduced by an amount equal to $39,440,224, being the portion of the Purchase
Price allocable to the Vermont Facilities as set forth in Section 2.2 of the
Agreement (such portion being the “Allocated Purchase Price”).  Only that
portion of the Escrow Deposit (and any earnings thereon) in excess of One
Million Dollars ($1,000,000) shall be applied to payment of the Purchase Price,
and One Million Dollars ($1,000,000) shall continue to be held by the Deposit
Escrow Agent as a continuing Escrow Deposit; and

 

iv. Section 2.4 of the Agreement shall be deemed to apply to both the First
Closing and the Vermont Closing, and all adjustments and payments required
pursuant to Section 2.4 of the Agreement shall be done separately for the
Non-Vermont Facilities at and after the First Closing, and for the Vermont
Facilities at and after the Vermont Closing.  Such Section 2.4 shall be deemed
modified as of the First Closing to effect the adjustments and payments required
pursuant to Section 2.4 of the Agreement for the Non-Vermont Facilities.  For
purposes of the foregoing, the Target Working Capital for the Non-Vermont
Facilities shall be $5,624,864.  For purposes of the foregoing, the Target
Working Capital for the Vermont Facilities shall be $3,465,579. 

 

v. In connection with the First Closing, the Seller Parties that operate the
Vermont Facilities shall enter into Facility Management Agreements, in
substantially the form attached hereto as Exhibit A (“Management Agreements”),
with Buyer or its Affiliate, pursuant to which Buyer or its Affiliates will
manage the operations of the Vermont Facilities.  One half of the Management Fee
(as defined in the Management Agreements) payable pursuant to the Management
Agreements shall be remitted to the Deposit Escrow Agent and added to the Escrow
Deposit to be paid

2

--------------------------------------------------------------------------------

 

 

in accordance with the Agreement; provided, however that in the event the
Management Agreements are terminated other than in connection with the Vermont
Closing and the Seller Parties elect to have an Extension Period (as defined in
the Management Agreements), the entire Management Fee payable during such
Extension Period shall be paid directly to Buyer or its Affiliates in accordance
with the Management Agreements and if Buyer and its Affiliates terminate the
Management Agreements as a result of a breach by the applicable Seller Party,
and if Buyer and its Affiliates are not in default under the Management
Agreement at the time of such termination, Buyer and its Affiliates will also
receive the Management Fee remitted to the Deposit Escrow.

 

vi. The parties agree that in connection with the First Closing the Seller
Parties, on the one hand, and the Buyer, on the other hand, shall each pay fifty
percent (50%) of the reasonable costs and expenses of the physical repairs and
upgrades set forth on Schedule I attached hereto (but excluding any evaluation,
study or other soft costs) and that are required to be made at the Village Green
of Bristol and Village Green of Wallingford Facilities as a response to (1) that
certain Change-of-Ownership Inspection Letter (Village Green of Bristol), dated
October 1, 2015, that was sent to Buyer by the State of Connecticut Department
of Health, and (2) that certain Change-of-Ownership Inspection Letter (Village
Green of Wallingford), dated October 15, 2015, that was sent to Buyer by the
State of Connecticut Department of Health.

 

b. Vermont Closing.  The Vermont Closing (and the consummation of all of the
Transactions under the Agreement that were not completed at the First Closing,
including, without limitation, the transfer of Assets and Assumed Liabilities
related to the Vermont Facilities) shall occur at 10:00 a.m. on a date to be
specified by the parties, subject to the satisfaction of the conditions
precedent set forth in Section 1.b.i of this Amendment below (or waiver by the
party for whom such condition runs), which date, unless the parties otherwise
mutually agree, shall be the last Business Day of the month in which the
satisfaction or waiver of such conditions precedent have taken place, provided
that, the satisfaction or waiver of such conditions occurs at least three (3)
Business Days prior to the last Business Day of such month, and provided
further, that the Effective Time for the Vermont Closing shall be 12:01 a.m. on
the first day of the following month.  Upon agreement of the parties, if the
satisfaction or waiver of such conditions occurs less than three (3) Business
Days prior to the last Business Day of the month, the Vermont Closing shall
occur on a date that is mutually agreeable to the parties, but not later than
the third Business Day of the month next following the month in which the
satisfaction or waiver of the conditions described above has taken place,
provided that, in such case, the effective time of the Vermont Closing shall be
12:01 a.m. on the first day of the month in which the Vermont Closing
occurs.  In order to effect the Vermont Closing as described in this Amendment,
the parties agree (and, to the extent necessary, the Agreement is hereby
amended) as follows:

 

i. Vermont Closing Conditions.  The obligation of the Buyer to consummate the
transactions contemplated at the Vermont Closing shall be subject to the
satisfaction (or waiver), prior to or at the Vermont Closing, of the following
conditions precedent: 

 

(1) The Buyer shall have received executed copies of all of the Closing
Documents set forth in Section 1.b.iii.1 of this Amendment below.

 

(2) The Buyer shall have received all Regulatory Approvals required from the
Vermont Licensure Authorities that are materially consistent with past practice
of the Facilities or Buyer’s or its Affiliates’ other operations in Vermont;
provided that any condition imposed by the Vermont Licensure Authorities, which
is (a) caused by the Buyer’s or its Affiliates’ operation of other similar
facilities in the state of Vermont; (b) entails capital or other expenditures;
(c) is requested by the Buyer or was included in its application or other
filings with the Vermont Licensure Authorities (whether or not granted or
approved by such Vermont Licensure Authorities), or (d) is required by
applicable law or regulation shall be deemed consistent with past practice;
provided,

3

--------------------------------------------------------------------------------

 

 

however, that with respect to subsection (b) of this Section 1.b.i.2, the Seller
Parties shall pay for one half of any such capital or other expenditure up to an
aggregate total of One Million Dollars ($1,000,000).

 

(3)No Law, injunction, judgment or ruling enacted, promulgated, issued, entered,
amended or enforced by any Governmental Authority shall be in effect that would
have the effect of (i) enjoining, restraining, preventing, or prohibiting
consummation of the transactions contemplated by the Vermont Closing, or making
the consummation of such transactions illegal, or imposing damages on the Buyer
or any Seller as a result of consummating such transactions or (ii) otherwise
preventing the consummation of the transactions contemplated by the Vermont
Closing or (iii) imposing limitations on the transactions contemplated by the
Vermont Closing and/or the ability of any party hereto to perform its
obligations hereunder or operate the Business after the Vermont Closing
excluding any conditions described in clause (2) above.

 

(4)Buyer is able to obtain title insurance commitments committing to insure the
Real Property of the Vermont Facilities at standard rates by the Title Company,
free from all encumbrances and encroachments from or on such Real Property
except Permitted Exceptions (except as indicated to the contrary in
Section 4.15.1 of the Sellers’ Disclosure Schedule) and (ii) any Encumbrances
created or approved in writing by the Buyer, with such available endorsements as
Buyer may reasonably require.  The cost of the title policy premium plus the
cost of any endorsements for each Vermont Facility shall be paid by the Sellers
or the Buyer in accordance with customary practice of the state and county where
such Vermont Facility is located, and as specified on Exhibit “E” to the
Agreement.

 

(5)There shall have been no occurrence of a Sellers’ Material Adverse Effect.

 

(6)No Vermont Facility shall have suffered Material Damage, Destruction or Loss,
or if any Vermont Facility has suffered Material Damage, Destruction or Loss,
such Material Damage, Destruction or Loss shall have been resolved in accordance
with Section 6.24 of the Agreement.

 

ii. Operation of the Vermont Facilities; Indemnification. 

 

1. From and after the First Closing, the Buyer or its Affiliates shall operate
the Vermont Facilities under the Management Agreements, and the Management
Agreements will govern the relationship of the parties with respect to the
operation of the Vermont Facilities from and after the First Closing.  Each of
the representations and warranties of

the Seller Parties under the Agreement (except for the Vermont Bring Down Reps,
as defined below) shall only apply to and otherwise operate to create any
Liability of the Seller Parties for periods prior to the First Closing.  Each of
the covenants and obligations of the Seller Parties under the Agreement that,
absent this Amendment, would apply pre-Closing (except for the Vermont Bring
Down Covenants, as defined below) shall only apply to, govern the actions of and
otherwise operate to create any Liability of the Seller Parties for periods
prior to the First Closing. 

 

2. The Seller Parties shall have no Liability (in indemnification pursuant to
Article XI of the Agreement or otherwise) for any breach of the representations
and warranties of the Seller Parties (except for the Vermont Bring Down Reps)
that arise or are attributable to periods following the First Closing.  The
Seller Parties shall have no Liability (in indemnification pursuant to

4

--------------------------------------------------------------------------------

 

 

Article XI of the Agreement or otherwise) for any breach of the covenants or
obligations of the Seller Parties under the Agreement that, absent this
Amendment, would apply pre-Closing (except for the Vermont Bring Down Covenants)
that arise or are attributable to periods following the First Closing.  The
Vermont Bring Down Reps shall be deemed included in the definition of
Fundamental Reps for all purposes of Article XI of the Agreement.

 

3. Sections 1.3 and 1.4 of the Agreement are amended to the extent necessary to
provide that any Liability of the Vermont Facilities or the businesses operated
thereby that are incurred or arise after the First Closing and that are under
the purview of Buyer or its Affiliates under the Management Agreements (or that
Buyer or its Affiliates have any responsibility for under the Management
Agreement) are, and shall be deemed for all purposes to be, Assumed Liabilities,
for which the Seller Parties shall have no obligation or Liability (in
indemnification pursuant to Article XI of the Agreement or otherwise) unless
such obligation or Liability is directly caused by an act or omission of a
Seller Party. 

 

iii. Vermont Closing Deliveries.

 

1. At the Vermont Closing, the Sellers shall execute and deliver, or cause the
applicable Seller Party to deliver, to the Buyer (or its designee(s)) the
following Closing Documents:  (a) Closing Documents required pursuant to
Sections 3.3.1, 3.3.2, 3.3.3, 3.3.4, 3.3.5, 3.3.6, 3.3.9 and 3.3.11 of the
Agreement related to the Vermont Facilities; and (b) certificates signed by an
authorized officer of each of the Seller Parties to the effect that (i) each of
the representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.15.1
and 4.21 of the Agreement (the “Vermont Bring Down Reps”) are true and correct
in all material respects (disregarding any materiality qualifier) as of the
Vermont Closing with the same effect as if made on and as of the Vermont
Closing, except to the extent such representations and warranties expressly
relate to an earlier date, in which case, as of such earlier date, and (i) the
applicable Seller Party has complied with, fulfilled and performed in all
material respects with Sections 6.2.4, 6.3.4, 6.5, 6.7, 6.8.1 and 6.13 of the
Agreement (the “Vermont Bring Down Covenants”) and each of the covenants, terms
and conditions of this Amendment to be complied with, fulfilled or performed by
it under this Amendment. Full possession of the Assets related to the Vermont
Facilities is to be delivered by the Seller Parties to Buyer at the Vermont
Closing.

 

2. At the Vermont Closing, the Buyer shall pay the following amounts, and
execute and deliver to Seller the following Closing Documents:  (a) the Vermont
Purchase Price in accordance with the terms and provisions of this Amendment;
(b) the Closing Documents identified in Section 3.3 of the Agreement to which it
is a party and that relate to the Vermont Facilities; and (c) certificates
signed by an authorized officer of Buyer to the effect that (i) each of the
representations and warranties contained in Sections 5.1, 5.2, 5.3, 5.6 and 5.8
of

 

the Agreement are true and correct in all material respects (disregarding any
materiality qualifier) as of the Vermont Closing with the same effect as if made
on and as of the Vermont Closing, except to the extent such representations and
warranties expressly relate to an earlier date, in which case, as of such
earlier date, and (ii) the Buyer shall have performed and complied in all
material respects (disregarding any materiality qualifier) with all of the
agreements and obligations required by this Amendment and the Agreement to be
performed or complied with by it prior to or at the Vermont Closing.

 

iv. Purchase Price.  The aggregate cash consideration for the sale, assignment
and transfer by Sellers at the Vermont Closing of the Assets related to the
Vermont Facilities (the “Vermont Purchase Price”) shall be an amount equal to
(1) Allocated Purchase Price, (2) plus or minus the amount determined pursuant
to Section 1(b)(v) below, and (3) plus fifty percent (50%) of any Discounted A/R
Excess related to the Vermont Facilities (to be paid in accordance with Section
2.4.7

5

--------------------------------------------------------------------------------

 

 

of the Agreement, as amended or deemed amended by this Amendment), subject to
the prorations and adjustments set forth in Section 2.3 and 2.4 of the Agreement
(as amended or deemed amended by this Amendment).  At the Vermont Closing, the
Escrow Deposit, including amounts payable to the Escrow Deposit under the
Management Agreement, and the earnings thereon shall be applied to payment of
the Vermont Purchase Price.  The Vermont Purchase Price shall be payable at the
Vermont Closing and otherwise in accordance with Article II of the Agreement as
the same is modified (or deemed modified) hereby to provide for the Vermont
Closing.

 

v. Employees.  Article IX of the Agreement is hereby modified to the extent
necessary to provide that Buyer shall offer to employ all Transitioned Employees
after the First Closing, with such Transitioned Employees of the Vermont
Facilities being hired by Buyer (or its Affiliates) under the Management
Agreements.  All references to the Closing or the Closing Date in Article IX
shall mean and refer to the First Closing. 

 

vi. Termination.  Section 10.1 of the Agreement is hereby amended such that from
and after the First Closing, the Agreement may only be terminated (and the
Vermont Closing abandoned):

 

(1) by the mutual written consent of the parties;

 

(2) by the Sellers or the Buyer if the Vermont Closing does not occur on or
before January 1, 2017 (the “Walk Away Date”); provided, however, that in the
event that the parties are pursuing receipt of, but have not received, the
Regulatory Approvals for the Vermont Facilities but has still not received such
approvals, the Walk Away Date shall be extended in monthly increments; and
provided further, however, that the right to terminate this Agreement under this
Section 1.b.vi(2) shall not be available to a party if the failure of the
Vermont Closing to have been consummated on or before such date was primarily
due to the failure of such party to perform any of its obligations under the
Agreement;

 

(3)  by the Buyer, if the Seller Parties shall have breached or failed to
perform in any material respect any of the Vermont Bring Down Reps or Vermont
Bring Down Covenants or any of their representations, warranties, covenants or
agreements set forth in this Amendment related to the Vermont Facilities which
breach or failure is incapable of being cured, or is not cured, by

 

the Sellers within ten (10) calendar days following receipt of written notice
from the Buyer of such breach or failure;

 

(4)by the Sellers, if the Buyer shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or agreements
related to the Vermont Facilities as more specifically set forth in the
Amendment, which breach or failure is incapable of being cured, or is not cured,
by the Buyer within ten (10) calendar days following receipt of written notice
from the Sellers of such breach or failure; or

 

(5)by the Buyer pursuant to Section 6.24 of the Agreement.

 

vii. General Changes.  The Agreement shall be deemed to include such other
modifications as are necessary (and the parties shall cooperate and work
together in good faith) to provide for the First Closing with respect to the
Non-Vermont Facilities and the Vermont Closing with respect to the Vermont
Facilities.  Except as set forth in this Amendment and except for references in
Sections 1.6, 3.5, 8.1, 8.2, 8.6, 11.1 and 11.6 of the Agreement, which shall
mean and refer to the First

6

--------------------------------------------------------------------------------

 

 

Closing, any references to a Closing or a Closing Date in the Purchase Agreement
shall apply to both the First Closing (with respect to Assets, Assumed
Liabilities, Facility operations or otherwise of the Non-Vermont Facilities) and
the Vermont Closing (with respect to Assets, Assumed Liabilities, Facility
operations or otherwise of the Vermont Facilities), as applicable. 

 

2. The Agreement is hereby amended by adding the following as Section 8.7:

 

“8.7Managed Care Providers.  The Sellers agree that the Buyer may bill for its
services under Sellers’ managed care provider plans using Sellers’ provider
information from and after the Closing Date until such time as such managed care
provider plans have been updated with Buyer’s provider information.  Buyer shall
indemnify Sellers for all liabilities in connection with its use of Sellers’
managed care provider plans.”

 

3. The Agreement is hereby amended by adding the following as Section 8.8:

 

“8.8Operator Designees.  For the purposes of this Article VIII, all references
to the Buyer shall include the Buyer and the Operator Designees.”

 

4. In order to include Genesis ElderCare Rehabilitation Services, LLC as an
Operator Designee, the Agreement is hereby amended as follows:

 

a.



The word “Facilities” in clause (ii) of the second sentence of Section 12.3 is
hereby deleted and replaced with the word “Businesses”; and

 

b.



Schedule 12.3 is hereby supplemented by adding the following:

 

 

 

Business

Operator Designee

Therapy Business

Genesis ElderCare Rehabilitation Services, LLC

 

5. The Agreement is hereby amended by correcting all references to “Revera
Assisted Living, Inc.” and “CPL (Premier Therapy) LLC”, to “Revera Assisted
Living Inc.” and “CPL Premier Therapy LLC”, respectively.  All prior signatures
and actions of the undersigned Revera Assisted Living Inc. and CPL Premier
Therapy LLC made under any other name are hereby ratified and confirmed.

 

6. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original.  Signature delivered by facsimile or by similar
electronic means such as by portable document format shall be deemed to be
originals.

 

7. Except as modified by this Amendment, the Agreement shall remain in full
force and effect.

 

8. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
laws principles thereof.

 

[Signature Pages to Follow]

 

 



7

--------------------------------------------------------------------------------

 

Exhibit 10.28

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date above written.

 

 

 

 

SELLER PARTIES:

 

 

 

REVERA ASSISTED LIVING INC.

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Division President

 

 

 

CPL (BEY LEA VILLAGE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (FOX CHASE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (HAMILTON) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (ILIFF) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (LAURELTON VILLAGE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

REVERA (DELAWARE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

CPL (LINWOOD) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (MEADOWVIEW) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (OAKRIDGE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (SOUTH COUNTY) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (WHITING) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (WILLOW CREEK) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (GLEN RIDGE) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

ROCHESTER MANOR LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

SUBACUTE CENTER OF BRISTOL LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BROOK HOLLOW HEALTH CARE CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (CABOT) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BURLINGTON HEALTH AND REHABILITATION CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BERLIN HEALTH AND REHABILITATION CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BENNINGTON HEALTH AND REHABILITATION CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

SPRINGFIELD HEALTH AND REHABILITATION CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

ST. JOHNSBURY HEALTH AND REHABILITATION CENTER LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

VERMONT SUBACUTE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CONNECTICUT SUBACUTE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

NEW HAMPSHIRE SUBACUTE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL (WESTFIELD) LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BERLIN REAL ESTATE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

BENNINGTON REAL ESTATE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

SPRINGFIELD REAL ESTATE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

ST. JOHNSBURY REAL ESTATE LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

CPL PREMIER THERAPY LLC

 

 

 

By:

/s/ Donna Kelsey

 

Name: Donna Kelsey

 

Title: Manager

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date above written.

 

 

 

 

 

BUYER:

 

 

 

101 DEVELOPMENT GROUP, LLC

 

 

 

 

By:

/s/ Michael Berg

 

Name: Michael Berg

 

Title: Assistant Secretary

 

 

 

 

 

GUARANTOR:

 

 

 

GENESIS HEALTHCARE, INC.

 

 

 

By:

/s/ Michael Berg

 

 

 

 

Name: Michael Berg

 

Title: Assistant Secretary

 

 

 

 

--------------------------------------------------------------------------------